DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 					Response to Amendment
- Claims 27-52 are pending.
- Claims 27-52 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (Pub. No. US 2015/0365880 A1) in view of Papasakellariou et al. (Pub. No. US 2016/0050667 A1; filed on August 18, 2014; hereinafter Papa2; provisional document in office appendix)  and, further in view of Kazmi et al. (Pub. No. US 2017/0118771 A1).
Regarding claims 27 and 42, Malladi discloses an apparatus comprising: a transceiver (See ¶0253, transceiver) that receives from a first cell operating on an unlicensed carrier, an indication of an energy detection threshold for a clear channel assessment (CCA) (See ¶0075, coordinate the transmissions of SIBs by the base station over the unlicensed radio frequency spectrum to one or more UEs; each sib includes LBT parameters; See ¶0079, LBT parameter signaled in the SIB include a CCA energy threshold)
	However, Malladi fails to disclose the received indication of the energy detection threshold is an indication of an energy detection threshold specific to the mobile device
Papa2 discloses the received indication of the energy detection threshold is an indication of an energy detection threshold specific to the mobile device (See ¶0148, The threshold can be UE-specific and configured to the UE 114 by the eNB 102)

However, Malladi in view of Papa2 fails to disclose a controller coupled to the transceiver, where the controller determines whether the unlicensed carrier is occupied based upon the CCA and the received energy detection threshold, wherein the transceiver communicates a data packet between the apparatus and the first cell when the unlicensed carrier is not otherwise occupied
Kazmi discloses a controller coupled to the transceiver, (Figure 4, transceiver circuit  coupled to processing circuit) where the controller determines whether the unlicensed carrier is occupied based upon the CCA and the received energy detection threshold, (See ¶0008, In order to determine whether the channel is occupied or not during a particular CCA duration, a transmitter measures the energy detected during the CCA duration and computes the corresponding power level.  Then, the power level is compared against a carrier sensing threshold, which may be referred to as a CCA threshold; See ¶0011, LAA is required to perform CSMA protocol (LBT) in order to operate in unlicensed spectrum) wherein the transceiver communicates a data packet between the apparatus and the first cell when the unlicensed carrier is not otherwise occupied. (See ¶0008, if the channel is found to be free, the transmitter occupies the channel and transmits for channel occupancy time; See ¶0011, LAA is required to perform CSMA protocol (LBT) in order to operate in unlicensed spectrum)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a sib with CCA threshold value from the base station to include the UE utilizes this to determine if it can transmit on it. The motivation to combine is to efficiently determine if the unlicensed channel if free or busy by utilizing CCA (See ¶0008).

Kazmi discloses transmitting a signal measurement by the mobile device, wherein the energy detection threshold is based on the transmitted signal measurement. (See ¶0066-0067, carrier sensing threshold is based on signal quality measurement results received from the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a sib with CCA threshold value from the base station to include the UE utilizes this to determine if it can transmit on it. The motivation to combine is to efficiently determine if the unlicensed channel if free or busy by utilizing CCA (See ¶0008).
Regarding claim 41, Malladi in view of Papa2 fails to disclose the received energy detection threshold is more aggressive than a threshold utilized by the first cell to perform a corresponding CCA at substantially the same time.
Kazmi discloses the received energy detection threshold is more aggressive than a threshold utilized by the first cell to perform a corresponding CCA at substantially the same time. (See ¶0008, In order to determine whether the channel is occupied or not during a particular CCA duration, a transmitter measures the energy detected during the CCA duration and computes the corresponding power level.  Then, the power level is compared against a carrier sensing threshold, which may be referred to as a CCA threshold; if the power level is above the carrier sensing the threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a sib with CCA threshold value from the base station to include the UE utilizes this to determine if it can transmit on it. The motivation to combine is to efficiently determine if the unlicensed channel if free or busy by utilizing CCA (See ¶0008).
s 29-30, 38 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji et al. (Pub. No. US 2009/0279466 A1; hereinafter Ji) and Ohta et al. (WO 2014/097357 A1; published on June 26, 2014; translation provided on 2015/0289268 A1)
Regarding claims 29 and 44, Malladi in view of Papa2 and Kazmi fails to disclose monitoring, in the mobile device, for a signal addressed to the mobile device from the first cell during an active time having an initial duration equal to an initial active time; and wherein communicating comprises communicating the data packet between the mobile device and the first cell during the extended active time.
Ji discloses monitoring, in the mobile device, for a signal addressed to the mobile device from the first cell during an active time having an initial duration equal to an initial active time; (See ¶0180, having received a data packet during interval 2301; interpreted the initial active time is 2301 where the UE receives packet addressed to the UE) and wherein communicating comprises communicating the data packet between the mobile device and the first cell during the extended active time. (See ¶0180, having received a data packet during an interval in case the BS transmits another data packet to the MS; MS receives another packet during interval; Figure 23 shows extending the period from 2301 to 2303; interpreted the UE receives data in initial)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2 and Kazmi to include extending a active time to transmit a packet. The motivation to combine is efficiently reduce power consumption in the wireless networks (See ¶0005).
However, Malladi in view of Papa2, Kazmi and Ji fails to disclose receiving, by the mobile device, on a control channel, downlink control information (DCI) indicating a command to extend the active time extending, in the mobile device, the active time in response to the receiving the command to extend the active time
(See ¶0164, transmits the extension response over the PDCCH using the DCI for activating the SPS) in the mobile device, the active time in response to the receiving the command to extend the active time; (See ¶0164, the wireless terminal can perform the extended SPS transmission at the extended active time of the DRX)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2, Kazmi and Ji to include receiving a DCI indication SPS active time extended. The motivation to combine is to efficiently indicate when to reduce power consumption by the wireless terminal (See ¶0156)
Regarding claims 30 and 45, Malladi in view of Papa2 and Kazmi fails to disclose communicating the data packet between the mobile device and the first cell during the extended active time comprises receiving, by the mobile device, the data packet from the data channel.
Ji discloses communicating the data packet between the mobile device and the first cell during the extended active time comprises receiving, by the mobile device, the data packet from the data channel. (See ¶0180, having received a data packet during an interval in case the BS transmits another data packet to the MS; MS receives another packet during interval; Figure 23 shows extending the period from 2301 to 2303; interpreted the UE receives data in initial)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2, Kazmi to include extending a active time to transmit a packet. The motivation to combine is efficiently reduce power consumption in the wireless networks (See ¶0005).
	However, Malladi in view of Papa2, Kazmi and Ji fails to disclose DCI further comprises a resource assignment for a transmission of a data channel to the mobile device
(See ¶0048, DCI that is control information for indicating radio resources to which the downlink data is mapped) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2, Kazmi and Ji to include receiving a DCI indication SPS active time extended. The motivation to combine is to efficiently indicate when to reduce power consumption by the wireless terminal (See ¶0156)
Regarding claim 38,  Malladi in view of Papa2 and Kazmi fails to disclose extending, in the mobile device, the extended active time in response to a determination that the unlicensed carrier is occupied during at least a portion of the extended active time subsequent to the initial active time.
	Ji discloses transmitting, in response to determining that the unlicensed carrier is occupied during at least a portion of the extended active time subsequent to the initial active time, (See ¶0047, when the on period ends, but transmission of certain packets are not completed extending the on period; interpreted that transmission is occurring in the on period and once it's about to end it's to be extended because UE and base station have not finished transmission) a command to the mobile device to further extend the active time. (See ¶0180, having received a data packet during an interval in case the BS transmits another data packet to the MS; MS receives another packet during interval; Figure 23 shows extending the period from 2301 to 2303; interpreted the UE receives data in initial)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2 and Kazmi to include extending a active time to transmit a packet. The motivation to combine is efficiently reduce power consumption in the wireless networks (See ¶0005).
Claims 31 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji, Ohta and Damnjanovic (Pub. No. US 2008/0186892 A1; hereinafter Damn).

	Damn discloses the command to extend the active time is indicated in the DCI by at least one selected from at least one bit and at least one state in the DCI. (See ¶0059, A bitmap associated with the UE devices gives an indication of whether extended DRX is appropriate for the corresponding UE device. In one aspect for a two-state DRX setting (i.e., nominal and extended DRX interval), a one-bit control indication (i.e., 0 and 1) can suffice with the specifics of the extended DRX interval specified by the RRC)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by transmitting a bit to indicating the status of the extended drx. The motivation to combine is efficiently conserve power by reducing frequency of registration (See ¶0007).
Claims 32-33 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji, Ohta and Papasakellariou et al. (Pub. No. US 2014/0293843 A1; hereinafter papa).
Regarding claims 32 and 47, Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose the DCI is a group-common DCI with cyclic redundancy check (CRC) scrambled with a Discontinuous Reception Radio Network Temporary Identifier (DRX-RNTI), wherein the group-common DCI is a DCI for a group of mobile devices and wherein the method comprises extending, in the mobile device, the active time in response to the receiving the command to extend the active time in the group-common DCI.
Papa discloses the DCI is a group-common DCI with cyclic redundancy check (CRC) scrambled (See ¶0067, DCI is identified by RNTI that scrambled the CRC bits) with a Discontinuous Reception Radio Network Temporary Identifier (DRX-RNTI); (See ¶0147, extend for a group of UEs having the same DRX cycle using a respective UE-group common TDD-RNTI) wherein the group-common DCI is a DCI for a (See ¶0147, extend for a group of UEs having the same DRX cycle using a respective UE-group common TDD-RNTI) and wherein the method comprises extending, in the mobile device, the active time in response to the receiving the command to extend the active time in the group-common DCI. (See ¶0147, extend for a group of UEs having the same DRX cycle using a respective UE-group common TDD-RNTI)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2, Kazmi, Ji and Ohta to include a common group dci for extending the UE active time. The motivation to combine is efficiently reduce DL transmission power  (See ¶0185).
Regarding claims 33 and 48, Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose receiving, by the mobile device, a higher layer configuration message indicating at least one bit position within the group-common DCI that corresponds to the command to extend the active time for the mobile device; and wherein extending the active time comprises extending the active time in response to the receiving the command to extend the active time in the indicated at least one bit position in the group-common DCI.
	Papa discloses receiving, by the mobile device, a higher layer configuration message indicating at least one bit position (See ¶0101, can allow for a same RRC signaling, such as a bitmap size, for indicating to a UE the TTIs to receive TDD-ULDL) within the group-common DCI that corresponds to the command to extend the active time for the mobile device; (See ¶0147, extend for a group of UEs having the same DRX cycle using a respective UE-group common TDD-RNTI)  and wherein extending the active time comprises extending the active time in response to the receiving the command to extend the active time in the indicated at least one bit position in the group-common DCI. (See ¶0147, extend for a group of UEs having the same DRX cycle using a respective UE-group common TDD-RNTI; the UE's active time can be prolonged to receive at least one DCI format conveying TDD-ULDL-Adapt)
.
Claims 34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji, Ohta and Wei et al. (Pub. No. US 2014/0378157 A1).
Regarding claims 34 and 49, Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose receiving the DCI comprises receiving the DCI indicating the command to extend the active time based upon a determination at the first cell that the unlicensed carrier is occupied.
	Wei discloses receiving the DCI comprises receiving the DCI indicating the command to extend the active time based upon a determination at the first cell that the unlicensed carrier is occupied. (See ¶0062, after the eNB turns on the SCC, the apparatus inform one or more unlicensed band capable UEs that the medium may be utilized for transmissions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Malladi in view of Papa2, Kazmi, Ji and Ohta to include unlicensed carrier is used on period. The motivation to combine is to provide flexible time sharing mechanism on an unlicensed band (See ¶0001).
Claims 35 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji and Ohta and Marinier et al. (Pub. No. US 2010/0322173 A1; hereinafter Marinier).
Regarding claims 35 and 50, Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose the command to extend the active time indicates whether active time extension is to be applied for the mobile device and an amount of active time extension, and wherein extending the active time comprises 
	Marinier discloses the command to extend the active time indicates whether active time extension is to be applied for the mobile device and an amount of active time extension, (See ¶0042, DRX inactivity timer for a serving cell: Specifies the number of consecutive subframes during which the cell-specific active time of this serving cell should be extended after this timer is triggered) and wherein extending the active time comprises extending the active time by the indicated amount of active time extension in response to determining the active time extension is to be applied(See ¶0042, DRX inactivity timer for a serving cell: Specifies the number of consecutive subframes during which the cell-specific active time of this serving cell should be extended after this timer is triggered) based on the received command to extend the active time in the DCI. (See ¶0051, the subset of DL CCs that have this property may by pre-signaled by higher layers; interpreted that command to extend is received by the higher layers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2, Kazmi, Ji and Ohta to include extending the drx axtive time by a certain amount of subframes. The motivation to combine is efficient drx method need to be defined to minimize battery consumption see ¶0006).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji and Ohta and Nigam et al. (Pub. No. US 2017/0339641 A1; hereinafter Nigam)
Regarding claim 36, Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose the command to extend the active time is received from a second cell operating on a licensed carrier.
(See ¶0082, The extension indication is sent on the licensed carrier for further extension of the DRX on duration of the unlicensed carrier if the eNB was able to acquire the channel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit on the unlicensed band to include extension of the active time in order to communicate data. The motivation to combine is effective power savings on the unlicensed band (See ¶0024).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi, Ji and Ohta and Wang et al. (WO 2011069368 A1; hereinafter Wang).
Regarding claim 37, Malladi discloses the operation with the first cell on the unlicensed carrier and to a second cell operating on a licensed carrier carrying a corresponding Physical Uplink Control Channel (PUCCH) associated with a downlink of the first cell on the on the unlicensed carrier. (See ¶0050, The uplink communications may be made using the first (e.g., licensed) radio frequency spectrum band and downlink communication the second (e.g., unlicensed) radio frequency spectrum band; See ¶0137, uplink on the PUCCH)
However,  Malladi in view of Papa2, Kazmi, Ji and Ohta fails to disclose the extended active time applied to all carriers.
Wang discloses the extended active time applied to all carriers. (Page 4, extend the DRX cycle for each component carrier; page 5, drx-inactivity timer of each component carrier is activated to cause the component carrier to extend the active time)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method and system disclosed by Malladi in view of Papa2, Kazmi, Ji and Ohta to include extending the active time for all component carriers. The motivation to combine is to efficiently save power of the user equipment (page 4).
s 39 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi and Kato et al. (Pub. No. US 2011/0317627 A1; hereinafter Kato).
Regarding claims 39 and 51, Malladi in view of Papa2 and Kazmi fails to disclose the extended active time is applied to operation with all configured cells for the mobile device.
Kato discloses the extended active time is applied to operation with all configured cells for the mobile device. (See ¶0024, extends a reception-ON period in all the component carriers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Malladi in view of Papa2 and Kazmi to include the mobile device receiving from the cell packets. The motivation to combine is to efficiency reduce power consumption when the mobile has plurality of component carriers (See ¶0034)
Claims 40 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Papa2, Kazmi and  Lin et al. (Pub. No. US 2015/0131504 A1; hereinafter Li).
Regarding claims 40 and 52, Malladi in view of Papa2 and Kazmi fails to disclose communicating the data packet between the mobile device and the first cell comprises: receiving, from the first cell, a control channel indicating resources for transmission of the data packet by the mobile device; and transmitting the data packet using the indicated resources.
Lin discloses communicating a data packet between the mobile device and the first cell during the extended active time comprises: receiving, from the first cell, a control channel indicating resources for transmission of a data packet by the mobile device; and transmitting the data packet using the indicated resources. (See ¶0048, DRX scheduling determines whether the user may use the wireless resources and extend the on period; See ¶0047-0048, transmitting packets using the resources by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify communicating packets on the active times to include .
Response to Arguments
Applicant’s arguments with respect toward claims 27 and 42 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (Pub. No. US 2013/0336156 A1)- Reporting by a particular UE is "on" when that particular UE senses that a particular carrier becomes better than a "threshold;" and the reporting by that particular UE is "off" when that particular UE senses that that particular carrier becomes worse than the "threshold".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Tejis Daya/Primary Examiner, Art Unit 2472